Citation Nr: 1621358	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 30 percent  prior to June 16, 2014, and 70 percent from June 16, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the case lies with the RO in Roanoke, Virginia.

The December 2010 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent from July 31, 2007.  The Veteran disagreed with the initial rating assigned for his service-connected PTSD and the present appeal ensued.  He has specifically requested an initial rating of 70 percent for PTSD.

In June 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

The case was previously remanded by the Board in February 2013 and April 2014 for further development.  

In a February 2015 rating decision, the RO granted a 70 percent staged initial rating for PTSD from June 16, 2014.  This rating did not reflect the maximum rating assignable, and the appeal continued.  In May 2015, the Veteran asserted that the effective date for the grant of 70 percent for PTSD should be from July 31, 2007, the effective date of the award of service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period from July 31, 2007 through June 15, 2014, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  For the rating period from June 16, 2014, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.

3.  During the rating period prior to December 19, 2012, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

4.  From December 19, 2012, the issue of entitlement to a TDIU is moot in light of the 100 percent schedular ratings assigned for the service-connected prostate cancer with metastasis to the bladder, metastatic cancer of the liver, and metastatic cancer of the lymph nodes, along with the award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).


CONCLUSIONS OF LAW

1.  For the rating period prior to June 16, 2014, the criteria for an initial rating of 50 percent, but not greater, for PTSD are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.126, 4.130, Diagnostic Code 9411(2014).

2.  From June 16, 2014, the criteria for a staged initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.126, 4.130, Diagnostic Code 9411(2015).

3.  The criteria for a TDIU, prior to December 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.155, 3.159, 3.340, 3.341, 4.16 (2015).

4.  The appeal as to the issue of entitlement to a TDIU from December 19, 2012, is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for PTSD arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Furthermore, VA letters issued in January 2008 and February 2015 satisfied the duty to notify provisions with respect to increased ratings, including TDIU, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The issues were readjudicated thereafter.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and post-service treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded a VA examination in April 2010 in connection with this appeal.  In compliance with the Board's February 2013 and April 2014 remands, the Veteran was provided VA PTSD examinations in December 2013 and June 2014, reflecting sufficient details to determine the current severity of the Veteran's service-connected PTSD, including information concerning the functional aspects of the disability.  The June 2014 VA examiner clarified that the Veteran's depressive disorder was secondary to his service-connected PTSD.  Consequently, the Board concludes that the aggregate of the VA examinations is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board also concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the Veteran was assisted at the hearing by his private attorney.  The VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's service-connected PTSD, including its functional effects.  At the hearing, the Veteran indicated that he was not seeking a TDIU claim.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The Veteran contends that his service-connected PTSD is more disabling than currently rated.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield; 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established with an initial rating of 30 percent from July 31, 2007.  During the pendency of the appeal, a 70 percent staged initial rating was assigned effective from June 16, 2014.  As such, the rating period on appeal for the initial rating for PTSD is from July 31, 2007.  38 C.F.R. § 3.400(o) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in February 2012.  As such, the provisions of DSM-5 are not for application.

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran was provided a VA PTSD examination in April 2010.  The Veteran reported depression linked to job loss and being potentially terminally ill.  He had been married one year to his 5th wife and was not close to his two children.  He had few social contacts.  He had not worked largely secondary to having tongue cancer after he was laid off in early 2009.  On psychiatric examination, he appeared clean and his psychomotor activity was unremarkable.  His speech was spontaneous and his attitude was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was depressed.  He was fully oriented.  His thought process was unremarkable and there were no delusions.  He understood the outcome of his behavior and understood that he had a problem.  No hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence were shown.  His impulse control was good and he was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  His memory was normal.  He had reexperiencing symptoms, avoidance behaviors, and increased arousal, such as difficulty sleeping and hypervigilance, at a mild level on a daily basis.  The Veteran was unemployed but not retired.  The diagnoses were PTSD and depressive disorder, not otherwise specified (NOS).  A GAF score of 60 was listed; the examiner noted GAF for PTSD alone was 63.  The examiner stated that the Veteran was under-employed, had few social contacts, had difficulty feeling close to his family, and had few leisure time pursuits.  It was noted that his numbing and hyperarousal limited family and social relationships and had led to lack of interest in work and leisure time pursuits; depression also limited function.  The examiner noted that the Veteran's PTSD symptoms resulted in deficiencies in family relations and mood as he was distant from his family and his mood was distressed.  However, the examiner stated that PTSD has never interfered with the Veteran's ability to work.  There were no deficiencies in his judgment and thinking.

In affidavits dated February and March 2011, the Veteran's wife, sister and cousin wrote that the Veteran was paranoid and suspicious of people and had relationship difficulties.  He did not have any close friends.  He had anxiety attacks, nightmares, daily depression, irritability and quick temper, hypervigilance, social withdrawal, mood swings, occasional disorientation and forgetfulness, feelings of helplessness and worthlessness, and trouble concentrating and building relationships.  They stated his symptoms were now worse than a couple years ago.  

In a May 2012 written statement, the Veteran reported that he did not trust anybody and did not like to be around a lot of people.  His jobs had always involved only intermittent contact with people, such as telephone installation and computer work, and the solitary work enabled him to go from job to job.  He had children who he had not seen in years.  He also reported irritability, angry outbursts, sleep problems, nightmares, and hypervigilance.  He stated he has not sought treatment for his PTSD as he did not believe in talking about it.

During the June 2012 Board hearing, the Veteran testified that he has worked in jobs where he worked alone.  He had children and had not seen them for years.  He also reported inability to trust people, trouble sleeping, angry outbursts, suspiciousness, and paranoia.

The Veteran underwent another VA PTSD examination in December 2013.  The diagnosis was PTSD; the examiner indicated that the Veteran did not have more than one diagnosed mental disorder.  The examiner further opined that the Veteran's PTSD symptomatology resulted only in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran was married to his wife for 3 years now and he had little contact with his children for several years.  He stated that he had four dogs and they were his best friends.  He was currently retired and stated he last worked in 2009 after developing cancer.  His current symptoms applicable to his diagnosis were depressed mood, anxiety, chronic sleep impairment, and inability to establish and maintain effective relationships.  He was capable of managing his financial affairs.  He denied current or past suicidal ideation or homicidal ideation.  

Mental status examination revealed that his appearance, psychomotor activity, speech, affect, and thought processes were within normal limits.  His eye contact was good; his speech was digressive and tangential; his mood was dysthymic.  He denied delusions, hallucinations, episodes of violence, impulsivity, and inappropriate behavior.  The Veteran was fully oriented and able to appropriately interpret proverb.  He was able to maintain hygiene.  He appeared to understand outcome of behavior and had good insight.  The Veteran continued to report daily intrusive thoughts about Vietnam, avoidance, hypervigilance, and a number of fixed negative beliefs.  The examiner opined that the Veteran's functioning was primarily affected in the social realm given the chronic nature of his social detachment.  The examiner also noted that there were likely factors other than PTSD impacting this, that is, his recently diagnosed cancer, which appeared to have a significant negative impact on many aspects of his functioning separate from his PTSD symptomatology.

The Veteran underwent a VA PTSD examination on June 16, 2014.  The noted diagnoses were PTSD and depressive disorder.  The examiner indicated that the Veteran had symptoms attributable to PTSD of hypervigilance, emotional numbing, avoidance and re-experiencing.  It was indicated that symptoms of sadness, anhedonia, hopelessness, worthlessness, and reduced interest in social relationships were primarily related to the depressive disorder.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  It was further opined that it was at least as likely as not that the Veteran's depressive disorder was comorbid with the PTSD.  The Veteran's claims file was reviewed by the examiner.

It was reported that the Veteran lived with his 5th wife, and had no contact with his children, grandchildren or his family.  He reported having no friends or social support.  His current symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

The Veteran was alert and oriented.  The Veteran was able to complete serial sevens as well as spelling WORLD backwards.  His mood was anxious and irritable, with a flat affect.  He was alert and cooperative, demonstrated good grooming and hygiene, and made appropriate eye contact.  His speech was of normal rate, rhythm and volume.  When discussing traumatic events related to his combat tour, the Veteran became tearful.  He denied any current suicidal or homicidal ideation, intent, or plan.  He also denied any history of suicide attempts or pychiatric hospitalizations.  He denied any hallucinations or delusions, and had not had any hypo/manic episodes.  The Veteran reported independent management of his activities of daily living.  The examiner deemed the Veteran capable of managing his financial affairs.

The reported scores on testing of the Veteran were interpreted as demonstrating severe depression, and significant anxiety and tension.  He exhibited symptoms that moderately interfered with his interpersonal relatedness, of irritability or outbursts of anger, exaggerated startle response, flashbacks, apathy and anhedonia, detachment or estrangement, restricted range of affect, panic attacks, and feelings of worthlessness and suspiciousness.  The symptoms that the Veteran exhibited that mildly interfere with his attention and concentration, mildly impair his problem solving, and moderately impair his memory were noted as difficulty concentrating, recurrent and distressing recollection of traumatic events, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, psychological reactivity to internal or external cues that symbolize or resemble an aspect of the traumatic event, flashbacks, avoidance of thoughts or feelings associated with traumatic events, and hypervigilance.

By applying the Veteran's psychiatric symptomatology to the rating criteria described above, the Board finds that his total disability picture most closely approximates the criteria for a 50 percent rating prior to June 16, 2014, and no more than a 70 percent rating from June 16, 2014.

Initially, the Board notes that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, multiple psychiatric diagnoses were shown, namely PTSD and depressive disorder, NOS.  However, a June 2014 VA examiner opined that although it was possible to differentiate what symptoms were attributable to each diagnosis, it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each mental diagnosis.  The examiner further stated that "[i]t is at least as likely as not that the Veteran's [d]epressive [d]isorder is secondary to (comorbid with) their PTSD.  Research indicates that depression is often comorbid with PTSD and that PTSD drives the development of the secondary depressive disorder."  It was also noted that the Veteran's PTSD and secondary depressive disorder are most likely caused by or a result of his traumatic experiences that occurred during his Vietnam deployment.  As such, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching this conclusion.

In this regard, the Board determines that, prior to June 16, 2014, the Veteran's psychiatric disability was productive of symptomatology resulting in functional impairment comparable to occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate functional impairment comparable to occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  From June 16, 2014, the Veteran's psychiatric disability was not shown to be productive of symptoms resulting in functional impairment comparable to total occupational and social impairment.

Prior to June 16, 2014

The Board observes that the December 2013 VA examiner checked off 'inability to establish and maintain effective relationships' as one of the Veteran's PTSD symptoms.  However, a disability rating is based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's characterization of a symptom.  

Indeed, the evidence of record describes substantial social impairment.  Lay statements from the Veteran and his family, as well the medical evidence, reflect that he was unable to trust other people and feel close to his family.  He did not see his children for years and he had few social contacts; he stated that his best friends were his dogs.  The Board finds the lay statements to be competent and credible evidence as to symptoms relating to his mental condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

However, there is no evidence that the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his PTSD symptoms, the Veteran had been able to maintain his full-time employment until April 2009.  During the VA examinations and on his SSA applications, he repeatedly indicated that he stopped working in April 2009 largely secondary to his tongue cancer, for which he has undergone treatments starting in April 2009.  On his April 2010 SSA disability report, he reported he stopped working in April 2009 because of his tongue cancer and economic downturn causing no work.  Furthermore, the April 2010 VA examiner opined that his PTSD has never interfered with his ability to work.  In a May 2012 written statement and during his June 2012 Board hearing, the Veteran claimed that his jobs always involved only intermittent contact with people or he worked in jobs where he worked alone, such as telephone installation or computer work.  However, as long as the solitary nature of the jobs enabled him to work full-time, inability to establish and maintain occupational relationships is not shown.

While the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that had significant impact on the Veteran's social relationships, the evidence, overall shows that he was able to function fairly well in his daily activities.  In other words, the Veteran's tendency for social withdrawal suggests difficulty in establishing and maintaining effective work and social relationships with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11(2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding, that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Specifically, the April 2010 VA examiner opined that the Veteran's PTSD had never interfered with his ability to work.  Similarly, the December 2013 VA examiner opined that the Veteran's functioning was primarily affected in the social given the chronic nature of his social detachment; however, his PTSD symptomatology resulted only in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Board also finds it significant that no abnormalities were found with regard to the Veteran's thought processes, speech and communication.  He was capable of managing his financial affairs.  The record consistently shows that his speech was normal, that his thought process was unremarkable or within normal limits, his memory and cognition were intact, and his judgment and insight was fair.  He was fully oriented and there were no delusions or hallucinations.  His impulse control was good.  Mental status examination indicated that there was no obvious gross impairment in orientation, attention, and memory.  Additionally, both the April 2010 and December 2013 VA examinations report that the Veteran understood outcome of his behavior and that he had a problem.  Thus, deficiencies in the areas of judgment or thinking are not shown.

Other symptoms demonstrative of the level of functional impairment required for a higher 70 percent rating were neither complained of nor observed by medical health care providers, including suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, impaired impulse control, or periods of violence.  The Veteran had not been shown to have symptoms equivalent in, nature or severity to the criteria required for a higher rating.  The record shows the Veteran's disability was found to be consistently manifested by the symptoms of depressed mood, mood swings, anxiety attacks, nightmares, chronic sleep impairment, intrusive thoughts, irritability, trouble concentrating, exaggerated startle response, hypervigilance, hyperarousal, avoidance behaviors, social withdrawal, and emotional numbing.  The evidence does not otherwise show speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  Despite his feelings of worthlessness, during the December 2013 VA examination, the Veteran denied current or past suicidal or homicidal ideation.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was clean and had no problem maintaining minimal personal hygiene or with activities of daily living.  The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was fully oriented.  Such findings are consistent with the rating criteria required for a 50 percent rating, and do not approximate the criteria required for assignment of a 70 percent or higher rating.

The Board has also taken into account that the April 2010 VA examiner who examined the Veteran for treatment purposes or evaluated him to assess the nature, extent and severity of his mental diagnosis, estimated a GAF score of 60 which, according to the DSM-IV, denote moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  This GAF score is consistent with the symptomatology noted and does not provide a basis for an initial rating for the Veteran's PTSD in excess of 50 percent prior to June 16, 2014.

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to June 16, 2014 was more consistent with a 50 percent rating and that the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 70 percent rating or higher was absent.

From June 16, 2014

The Board observes that the June 2014 VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.  However, the Board notes that a disability rating is based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's characterization of functional impairment.  However, the clinical examiner's characterization of functional impairment is for consideration.

The evidence of record describes substantial social impairment.  Indeed, on VA examination in June 2014, it was again noted that he did not see his children, grandchildren or family, and had no social contacts.  The Board finds the Veteran's statements to be competent and credible evidence as to symptoms relating to his mental condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Significantly, however, he maintains a marital relationship, albeit with his fifth wife with whom he lives.  Further, testing on VA examination in June 2014 demonstrated only moderate impairment in interpersonal relatedness.  While the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that had significant impact on the Veteran's social relationships, the evidence, overall shows that he was able to function fairly well in his daily activities.  As such, the Board finds that functional impairment comparable to total social impairment has not been demonstrated.

As noted above, there is no evidence that the Veteran had significant decreases in work efficiency.  Despite his PTSD symptoms, the Veteran had been able to maintain his full-time employment until April 2009 when he reportedly stopped working largely secondary to his tongue cancer.  Testing on VA examination in June 2014 demonstrated only moderate impairment in interpersonal relatedness and ability to retain instructions, and only mild impairment in his ability to concentrate.  The examiner also noted only moderate impairment in the Veteran's ability to maintain task persistence and pace, to arrive at work on time, and to work a regular schedule.  As such, the Board finds that functional impairment comparable to total occupational impairment has not been demonstrated.

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period from June 16, 2014 is more consistent with the 70 percent rating currently assigned, and that the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 100 percent schedular rating is absent.

Other considerations

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disability shown is encompassed by the ratings assigned herein and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  See Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the schedular ratings are not inadequate.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his psychiatric disability that have been unaccounted for by the current schedular rating.  See id.  The Veteran has not identified any factors which may be considered to be exceptional or unusual so as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Moreover, the evidence does not establish that the Veteran's PTSD necessitates frequent periods of hospitalization and VA examinations are void of any findings, of exceptional symptornatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacted his employability, this is specifically contemplated by the 50 percent schedular rating assigned herein.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  From December 19, 2012, the Veteran has been granted a total disability rating for prostate cancer, metastatic cancer to the liver, and metastatic cancer to the lymph nodes.  As such, the issue of whether an extraschedular rating is warranted under Johnson for the period from December 19, 2012 is rendered moot.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to December 19, 2012, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling; for bilateral hearing loss, evaluated as noncompensable; for tinnitus, evaluated as 10 percent disabling, and from September 27, 2012, for erectile dysfunction, evaluated as noncompensable.  Hence, his combined rating was 60 percent during this period.  38 C.F.R. § 4.25 (2015).  Therefore, the Veteran did not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Furthermore, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience, due solely to his service-connected disabilities.  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Here, on his TDIU application (VA Form 21-8940), dated March 2016, the Veteran indicated that his service-connected PTSD, hearing loss and tinnitus prevented him from securing or following any substantially gainful occupation.  However, He indicated that he became too disabled to work in May 2009, and he left his last job because of tongue cancer diagnosis.  The Veteran indicated that he last worked as an office manager in April 2009.  He also indicated that he had a 1st year of college education and had no other education or training.

Similarly, on his April 2010 SSA disability report, the Veteran indicated that he had been disabled since December 2008 and listed tongue cancer as the physical condition that limited his ability to work.  He reported he stopped working in April 2009 because of his tongue cancer and the economic downturn causing no work.  His highest grade in school was 1 year of college and he had no specialized job training, trade or vocational school.  As for work history, he reported he worked as a communication technician for a telephone company from April 1998 to August 2004 and as an office manager estimator for a concrete forming company from September 2008 to April 2009, 40 hours a week.  The medical evidence reflects that from April 2009 the Veteran has undergone treatments for his tongue, head, and neck cancer.  He was found disabled by the SSA with a primary diagnosis of soft tissue tumors of the head and neck since December 2008.

During his April 2010 VA PTSD examination, the Veteran reported that he had not worked largely secondary to having tongue cancer after he was laid off in early 2009.  During a June 2014 VA PTSD examination, the Veteran reported he last worked in 2009 when he had to retire due to medical issues.

The medical evidence, as well as affidavits from the Veteran and his family, dated prior to December 19, 2012, show the Veteran's symptoms of depressed mood, mood swings, anxiety attacks, nightmares, chronic sleep impairment, intrusive thoughts, irritability, trouble concentrating, exaggerated startle response, hypervigilance, hyperarousal, avoidance behaviors, social withdrawal, and emotional numbing.

After carefully reviewing the pertinent evidence of record, the Board finds that the probative evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, prior to December 19, 2012.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected PTSD had moderate impact on his occupational functioning.  To that effect, the Veteran reported that he did not trust anybody and he did not like to be around a lot of people.  He stated that his jobs had always involved only intermittent contact with people, such as telephone installation, computer work, and so on, and the solitary work enabled him to go from job to job.  During the June 2012 Board hearing, the Veteran testified that he had worked in jobs where he worked alone.

However, the evidence of record does not show that the Veteran was unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  The record reflects that he left his last job in April 2009, but he did not leave the job because of his service-connected disabilities.  Rather, he has consistently reported that he stopped working in April 2009 because of his tongue cancer diagnosis.  During the June 2014 VA PTSD examination report, the Veteran reported he last worked in 2009 when he had to retire due to medical issues; prior to retirement, he worked for a phone company in an isolative position and was rarely around other people.  He reported no problems on that job, such as suspensions, write-ups or other negative interactions.  In this regard, the April 2010 VA examiner noted that the Veteran's PTSD never interfered with his ability to work.

The Board considered the lay statements of record in regard to the Veteran's PTSD symptoms causing social impairment.  Although a lay person is competent to report observable symptoms he experiences, as a lay person he or she is not competent to provide a medical opinion concerning whether the Veteran is unable to work due to his service-connected disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds these statements are largely consistent with the findings that the Veteran's symptoms of PTSD were only moderately affecting his functioning.

As such, the probative evidence of record does not establish that the Veteran was unable to secure or follow substantially gainful employment, consistent with his educational and occupational experience, due to his service-connected disabilities.  The Board notes that the Veteran finished high school.  Although the record reflects that the Veteran's work history involved occupational settings involving solitary work, such as telephone installation or computer work, the file contains no evidence that the Veteran would have been unable to secure and maintain substantially gainful employment of similar type due to his service-connected PTSD, hearing loss, tinnitus, or erectile dysfunction.  Accordingly, a TDIU is not warranted.

As the preponderance of the evidence is against entitlement to a TDIU, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

From December 19, 2012, a 100 percent disability rating has been in effect for prostate cancer with metastasis to the bladder, for metastatic cancer of the liver, and for metastatic cancer of the lymph nodes.  He has also been awarded special monthly compensation on account of being housebound under 38 U.S.C.A. § 1114(s).  Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the claim of entitlement to a TDIU is moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating of 50 percent, but not greater, for PTSD prior to June 16, 2014 is granted.

A staged intial rating in excess of 70 percent for PTSD from June 16, 2014 is denied.

Entitlement to a TDIU prior to December 19, 2012 is denied.

The appeal as to the issue of entitlement to a TDIU from December 19, 2012 is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


